
	
		II
		110th CONGRESS
		1st Session
		S. 2006
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 17, 2007
			Committee discharged; referred to the Committee on
			 Homeland Security and Governmental Affairs
		
		A BILL
		To provide for disaster assistance for power transmission
		  and distribution facilities, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rate Payer Recovery Act of
			 2007.
		2.Disaster
			 assistance for power transmission and distribution facilities
			(a)Private or
			 investor-owned power facility definedSection 102 of the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is
			 amended by adding at the end the following:
				
					(11)Private or
				investor-owned power facilityThe term private or
				investor-owned power facility—
						(A)means a
				privately-owned or investor-owned transmission or distribution facility that
				provides electric or natural gas service to retail customers under State or
				local jurisdiction; and
						(B)includes leased
				facilities.
						.
			(b)Conditions for
			 contributionsSection 406(a) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5172(a)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (A), by striking and at the end;
					(B)in subparagraph
			 (B), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(C)subject to
				paragraph (4), to a person that owns a private or investor-owned power facility
				damaged or destroyed by a major disaster for the repair, restoration,
				reconstruction, or replacement of the facility and for associated expenses
				incurred by the
				person.
							;
					(2)by redesignating
			 paragraph (4) as paragraph (5); and
				(3)by inserting
			 after paragraph (3) the following:
					
						(4)Conditions for
				assistance to private or investor-owned power facilities
							(A)DefinitionIn
				this paragraph, the term previous major disaster means a major
				disaster—
								(i)occurring before
				the disaster for which Federal assistance is sought under this subsection;
				and
								(ii)the declaration
				of which was not more than 10 years before the date of the declaration of the
				major disaster for which Federal assistance is sought under this
				subsection.
								(B)Conditioned on
				previous eventThe President may make contributions to the owner
				of a private or investor-owned power facility under paragraph (1)(C), only
				if—
								(i)the cost of
				repairing, restoring, or replacing the private or investor-owned power
				facilities damaged or destroyed by the previous major disaster exceeded $2,500
				for each retail customer receiving electrical or natural gas service from the
				owner on the day before the date of the previous disaster;
								(ii)the total costs
				of repair, restoration, or replacement of all private or investor-owned power
				facilities owned by such person and associated expenses as a result of the
				previous major disaster exceeded $500,000,000; and
								(iii)25 percent or
				more of the population, as determined by the Bureau of the Census, of each
				geographic area of each local government in which the private or investor-owned
				power facility is located, had taxable income in the year preceding the
				previous major disaster below the Federal poverty level on the date of the
				previous major disaster.
								(C)Application for
				fundsA person that owns a private or investor-owned power
				facility that meets the requirements under subparagraph (B) may apply for
				Federal assistance not later than the earlier of—
								(i)30 days after
				declaration of a major disaster; or
								(ii)the date upon
				which the owner of the private or investor-owned power facility has contributed
				$10,000,000 towards the total costs of repair, restoration, or replacement of
				the private or investor-owned power facility damaged or destroyed as a result
				of the major disaster for which it requests Federal assistance.
								(D)Limit on
				Federal assistance for disaster reliefFederal assistance under
				this section to the owner of a private or investor-owned power facility shall
				only apply to eligible costs and expenses directly incurred by the owner
				exceeding $10,000,000.
							(E)Aggregation for
				purposes of determining costsFor purposes of determining the
				costs of a previous major disaster under this paragraph, the costs of all
				previous major disasters during any 12-month period shall be aggregated.
							(F)Approval or
				disapproval of applicationsThe President shall approve or
				disapprove an application for assistance submitted by a person under this
				paragraph not later than 30 days after the date of receipt of the
				application.
							.
				(c)Federal
			 shareSection 406(b)(2) of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5172(b)(2)) is amended by striking
			 public facility or private nonprofit facility and inserting
			 public facility, private nonprofit facility, or private or
			 investor-owned power facility.
			(d)Large in-lieu
			 contributionsSection 406(c) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5172(c)) is amended by adding at
			 the end the following:
				
					(3)For private or
				investor-owned power facilities
						(A)In
				generalIn any case in which a person that owns a private or
				investor-owned power facility determines that the public welfare would not best
				be served by repairing, restoring, reconstructing, or replacing the facility,
				the person may elect to receive, in lieu of a contribution under subsection
				(a)(1)(C), a contribution in an amount equal to 75 percent of the Federal share
				of the Federal estimate of the cost of repairing, restoring, reconstructing, or
				replacing the facility and of management expenses, under the conditions
				described in subsection (a)(4).
						(B)Use of
				fundsFunds contributed to a person under this paragraph may be
				used to—
							(i)repair, restore,
				or expand other private or investor-owned power facilities owned by the
				person;
							(ii)construct a new
				private or investor-owned power facility owned by the person; or
							(iii)fund hazard
				mitigation measures that the person determines to be necessary to meet a need
				for the services and functions of the person in the area affected by the major
				disaster.
							.
			(e)Eligible
			 costSection 406(e)(1)(A) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5172(e)(1)(A)) is amended by
			 striking public facility or private nonprofit facility and
			 inserting public facility, private nonprofit facility, or private or
			 investor-owned power facility.
			3.RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Homeland Security shall promulgate
			 regulations necessary to implement this Act and the amendments made by this
			 Act.
		4.Effective
			 date
			(a)In
			 generalExcept as provided
			 under subsection (b), this Act and the amendments made by this Act shall take
			 effect 60 days after the date of enactment of this Act.
			(b)RegulationsSection
			 3 shall take effect on the date of enactment of this Act.
			
